Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145938                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ANGELA E. DYKES,                                                                                 Bridget M. McCormack
            Plaintiff-Appellant,                                                                         David F. Viviano,
  and                                                                                                                Justices

  BRIAN DYKES,
           Plaintiff,
  v                                                                SC: 145938
                                                                   COA: 299346
                                                                   Kent CC: 08-002596-NI
  TARLOCHAN SINGH,
          Defendant,
  and
  WEST MICHIGAN CARDIOLOGY, P.C.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           t0225                                                              Clerk